Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 03/12/2021.  Claims 1-20 are presented for examination and based on current examiner’s amendment claims 1, 5-6, 11, 14 and 21-26, renumbered as 1-11 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.



The application has been amended as follows:

Title:
          The title has been amended as follows:
MULTI-MODE WORKING CONTROL METHOD FOR AC-DC POWER SUPPLY

Abstract:
          Replace previous abstract with the following amended abstract:

The present disclosure provides a control method for an AC-DC conversion circuit. The method includes: calculating working information of an AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; comparing the working information of the AC-DC conversion circuit with a preset working range to obtain an actual switching frequency or an actual switching period of the AC-DC conversion circuit. The AC-DC conversion circuit can meet requirements of Total Harmonic Distortion (THD), Power Factor (PF), efficiency and Electromagnetic Interference (EMI) and the like by adjusting the working information of the AC-DC conversion circuit through the preset working range.
	

Claims: 
Replace previous claims with the following amended claims:


calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; 
comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency and a working mode of the AC-DC conversion circuit; 
in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; 
in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM, and controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and
in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency;
wherein when the AC-DC conversion circuit is in the CRM, the method further comprises:
comparing an absolute value of the input voltage with a first voltage threshold;
in a condition that the absolute value of the input voltage is less than or equal to the first voltage threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and
in a condition that the absolute value of the input voltage is greater than the first voltage threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit. 
2-4. (Cancelled) 
5. (Currently Amended) The method according to claim [[2]]1, further comprising: 
correcting at least one of the maximum frequency threshold and the minimum frequency threshold according to the absolute value of the input voltage of the AC-DC conversion circuit and at least one voltage correction threshold.
6. (Original) The method according to claim 5, wherein the at least one voltage correction threshold comprising a first voltage correction threshold and a second voltage correction threshold; and the method further comprises:
during a time period that the absolute value of the input voltage is less than or equal to the first voltage correction threshold, correcting the maximum frequency threshold as a maximum correction threshold, wherein the maximum correction threshold is less than the maximum frequency threshold;
during a time period that the absolute value of the input voltage is greater than the first voltage correction threshold, keeping the maximum frequency threshold unchanged;
during a time period that the absolute value of the input voltage is greater than or equal to the second voltage correction threshold, correcting the minimum frequency threshold as a minimum correction threshold, wherein the minimum correction threshold is greater than the minimum frequency threshold; and
during a time period that the absolute value of the input voltage is less than the second voltage correction threshold, keeping the minimum frequency threshold unchanged.
7-10. (Cancelled)
11. (Currently Amended) A control method for an AC-DC conversion circuit, comprising:
calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; 
comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency of the AC-DC conversion circuit; 
in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; 
in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and
in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency;
wherein the method further comprises:
in a condition that the switching frequency is greater than or equal to the maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM);
in a condition that the switching frequency is less than or equal to the minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM; and
in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM);
wherein when the AC-DC conversion circuit is in the CRM, the method further comprises:
comparing at least one variable of an absolute value of the input voltage, a working time and a working phase with a first parameter threshold; 
in a condition that the at least one variable is less than or equal to the first parameter threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and
in a condition that the at least one variable is greater than the first parameter threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit.
12-13. (Cancelled) 
14. (Currently Amended) The method according to claim [[13]]11, further comprising: 
correcting at least one of the maximum frequency threshold and the minimum frequency threshold according to the at least one variable of the absolute value of the input voltage, the working time, and the working phase of the AC-DC conversion circuit.
15-20. (Cancelled)
21. (New) A control method for an AC-DC conversion circuit, comprising:
calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; 
comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency and a working mode of the AC-DC conversion circuit; 
in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; 
in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM, and controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and
in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency;
wherein when the AC-DC conversion circuit is in the CRM, the method further comprises:
comparing a working time with a first time threshold;
in a condition that the working time is less than or equal to the first time threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and
in a condition that the working time is greater than the first time threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit.
22. (New) The method according to claim 21, further comprising:
correcting at least one of the maximum frequency threshold and the minimum frequency threshold according to the working time of the AC-DC conversion circuit and at least one time correction threshold.
23. (New) The method according to claim 22, wherein the at least one time correction threshold comprising a first time correction threshold and a second time correction threshold; and the method further comprises:
during a time period that the working time is less than or equal to the first time correction threshold, correcting the maximum frequency threshold as a maximum correction threshold, wherein the maximum correction threshold is less than the maximum frequency threshold;
during a time period that the working time is greater than the first time correction threshold, keeping the maximum frequency threshold unchanged;
during a time period that the working time is greater than or equal to the second time correction threshold, correcting the minimum frequency threshold as a minimum correction threshold, wherein the minimum correction threshold is greater than the minimum frequency threshold; and
during a time period that the working time is less than the second time correction threshold, keeping the minimum frequency threshold unchanged.
24. (New) A control method for an AC-DC conversion circuit, comprising:
calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; 
comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency and a working mode of the AC-DC conversion circuit; 
in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; 
in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM, and controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and
in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency;
wherein when the AC-DC conversion circuit is in the CRM, the method further comprises:
comparing a working phase with a first phase threshold;
in a condition that the working phase is less than or equal to the first phase threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and
in a condition that the working phase is greater than the first phase threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit.
25. (New) The method according to claim 24, further comprising:
correcting at least one of the maximum frequency threshold and the minimum frequency threshold according to the working phase of the AC-DC conversion circuit and at least one phase correction threshold.
26. (New) The method according to claim 25, wherein the at least one phase correction threshold comprising a first phase correction threshold and a second phase correction threshold; and the method further comprises:
during a time period that the working phase is less than or equal to the first phase correction threshold, correcting the maximum frequency threshold as a maximum correction threshold, wherein the maximum correction threshold is less than the maximum frequency threshold;
during a time period that the working phase is greater than the first phase correction threshold, keeping the maximum frequency threshold unchanged;
during a time period that the working phase is greater than or equal to the second phase correction threshold, correcting the minimum frequency threshold as a minimum correction threshold, wherein the minimum correction threshold is greater than the minimum frequency threshold; and
during a time period that the working phase is less than the second phase correction threshold, keeping the minimum frequency threshold unchanged.



Reasons for allowance
5.	Claims 1, 5-6, 11, 14 and 21-26, renumbered as 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1 and 5-6, renumbered as 1-3; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control method for an AC-DC conversion circuit, comprising: calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit;  comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency and a working mode of the AC-DC conversion circuit; in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM, and controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency; wherein when the AC-DC conversion circuit is in the CRM, the method further comprises: comparing an absolute value of the input voltage with a first voltage threshold; in a condition that the absolute value of the input voltage is less than or equal to the first voltage threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and in a condition that the absolute value of the input voltage is greater than the first voltage threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit”. As recited in claims 1 and 5-6, renumbered as 1-3.

Claims 11 and 14, renumbered as 4-5; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control method for an AC-DC conversion circuit, comprising: calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency of the AC-DC conversion circuit; in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency; wherein the method further comprises: in a condition that the switching frequency is greater than or equal to the maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM); in a condition that the switching frequency is less than or equal to the minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM; and in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM); wherein when the AC-DC conversion circuit is in the CRM, the method further comprises: comparing at least one variable of an absolute value of the input voltage, a working time and a working phase with a first parameter threshold;  in a condition that the at least one variable is less than or equal to the first parameter threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and in a condition that the at least one variable is greater than the first parameter threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit”. As recited in claims 11 and 14, renumbered as 4-5.

Claims 21-23, renumbered as 6-8; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control method for an AC-DC conversion circuit, comprising: calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency and a working mode of the AC-DC conversion circuit; in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM, and controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency; wherein when the AC-DC conversion circuit is in the CRM, the method further comprises: comparing a working time with a first time threshold; in a condition that the working time is less than or equal to the first time threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and in a condition that the working time is greater than the first time threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit”. As recited in claims 21-23, renumbered as 6-8.

Claims 24-26, renumbered as 9-11; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control method for an AC-DC conversion circuit, comprising: calculating a switching frequency of the AC-DC conversion circuit according to at least one circuit parameter information of an input voltage, an input current, an output voltage, and an output current of the AC-DC conversion circuit; 
comparing the switching frequency of the AC-DC conversion circuit with a preset switching frequency range to obtain an actual switching frequency and a working mode of the AC-DC conversion circuit; in a condition that the switching frequency is greater than or equal to a maximum frequency threshold, controlling the AC-DC conversion circuit to work in a discontinuous conduction mode (DCM) or a continuous conduction mode (CCM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the maximum frequency threshold, wherein the maximum frequency threshold is an upper limit of the preset switching frequency range; 
in a condition that the switching frequency is less than or equal to a minimum frequency threshold, controlling the AC-DC conversion circuit to work in the CCM, and controlling the actual switching frequency of the AC-DC conversion circuit to be the minimum frequency threshold, wherein the minimum frequency threshold is a lower limit of the preset switching frequency range; and in a condition that the switching frequency is less than the maximum frequency threshold but greater than the minimum frequency threshold, controlling the AC-DC conversion circuit to work in a critical conduction mode (CRM), and controlling the actual switching frequency of the AC-DC conversion circuit to be the calculated switching frequency; wherein when the AC-DC conversion circuit is in the CRM, the method further comprises: comparing a working phase with a first phase threshold; in a condition that the working phase is less than or equal to the first phase threshold, controlling the AC-DC conversion circuit to work in a variable on-time critical conduction mode (VOT CRM), and controlling the AC-DC conversion circuit to change a charging time of an inductor in the AC-DC conversion circuit; and in a condition that the working phase is greater than the first phase threshold, controlling the AC-DC conversion circuit to work in a negative current critical conduction mode (NCR CRM), and controlling an inductor current to reach a negative value to realize zero voltage switching (ZVS) of a switch of the AC-DC conversion circuit”. As recited in claims 24-26, renumbered as 9-11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839